Citation Nr: 1519745	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including due to herbicide exposure or as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for left lower extremity peripheral vascular disease (PVD), including due to herbicide exposure.

4.  Entitlement to service connection for right lower extremity PVD, including due to herbicide exposure.

5.  Entitlement to service connection for left lower extremity neuropathy, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, D.P., T.J., Jr.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military duty from July 1967 to July 1969.  He served in the Republic of Vietnam (Vietnam) from January 1968 to January 1969. 

This matter comes to the Board of Veterans' Appeals Board on appeal from an August 2009 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a July 2013 videoconference hearing; a transcript is associated with the record.  The Board subsequently remanded the matter in May 2014 for additional development.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records.

The issue of entitlement to service connection for hearing loss was raised in a January 2012 claim, but has not yet been adjudicated by the AOJ.  See April 2012 Rating Decision (adjudicating tinnitus, but not hearing loss).  The Board refers the issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

VA failed to substantially comply with Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  The record does not appear to contain evidence that any attempts were made to obtain treatment records from Dr. K, who treated the Veteran until 2005, when he began seeking treatment at VA facilities.  See Transcript of Record p. 14.  Further, the Veteran submitted documents in October 2014 indicating that additional treatment records from Dr. L. were sent to VA's Evidence Intake Center in Newnan, Georgia in August 2014; however, no additional treatment records from Dr. L. are associated with the electronic claims files and the record does not appear to contain any subsequent efforts to obtain them or determine their location.  

The Board also notes that the RO failed to readjudicate the claim for service connection for left lower extremity neuropathy.  See September 2014 Rating Decision (granting service connection for right, but not left, lower extremity neuropathy); September 2012 Supplemental Statement of the Case (silent for issue of entitlement to service connection for left lower extremity neuropathy).


Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records from Dr. L., Dr. K., VA, the Social Security Administration (SSA), and any other treatment providers identified by the Veteran, dated after the Veteran's July 1969 separation from service.  See above discussion.  If any records are unavailable, or if additional efforts to obtain any records would be futile, please provide a formal memorandum for the record detailing the efforts made and the results.

2. If any additional records are received, obtain addendum opinions from previous examiners or, if unavailable, other appropriate examiners, regarding the nature and etiology of the Veteran's prostate disorders, hypertension, peripheral vascular disease, and left lower extremity symptoms of numbness and tingling.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) and Virtual VA not already of record.  The examiner should review this Remand and the claims files.
 
The examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any prostate disorders, including benign prostatic hypertrophy, (i) had their onset during service, (ii) are etiologically related to an in-service injury, disease, or event, including in-service exposure to herbicides, or (iii) are proximately due to or chronically aggravated beyond the natural progression by service-connected disability, including diabetes mellitus. 

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any hypertension (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, including in-service exposure to herbicides, or (iii) is proximately due to or chronically aggravated beyond the natural progression by service-connected disability, including diabetes mellitus. 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left lower extremity peripheral vascular disease, (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, including in-service exposure to herbicides, or (iii) is proximately due to or chronically aggravated beyond the natural progression by service-connected disability, including diabetes mellitus. 

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right lower extremity peripheral vascular disease, (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, including in-service exposure to herbicides, or (iii) is proximately due to or chronically aggravated beyond the natural progression by service-connected disability, including diabetes mellitus. 

Regarding the Veteran's left lower extremity symptoms of numbness and tingling, the examiner should indicate whether these symptoms are attributable to any left lower extremity neuropathy.  If the examiner does find that the Veteran has left lower extremity neuropathy, the examiner should provide an opinion regarding:

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left lower extremity neuropathy (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, including in-service exposure to herbicides, or (iii) is proximately due to or chronically aggravated beyond the natural progression by service-connected disability, including diabetes mellitus. 

Please provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST consider the June 2014 VA examinations and the opinions therein.  

The examiner MUST also consider the Veteran's lay testimony regarding the onset and duration of his symptoms.   The examiner is reminded that the Veteran is competent to report factual matters about which he had firsthand knowledge. 

If the examiner finds that an opinion cannot be rendered regarding without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

